MORGAN, Justice
(concurring in result).
I concur in the result. I would permit mother to revoke her consent in this ease for two reasons: (1) It is obvious that her consent was part of a family plan to have her child adopted by her sister and brother-in-law, which plan fell through by no fault of the mother; and (2) no other disposition had been made for the child’s adoption.
There may be other instances where voluntary termination has been entered and the record reflects some reservation on the part of the parent or parents involved, but the child has been adopted. I would not want to open the flood gates for actions to overthrow those orders. The Colorado case, K.W.E. v. People, 31 Colo.App. 219, 500 P.2d 167 (1972), is distinguishable. In that case, the trial court had dismissed the action. While the appellate court termed the relinquishment as “partial” or “conditional,” not authorized by statute, the stated reasons for sustaining the trial court’s action appears to be the finding that the mother “was not in any position to make such an important decision [relinquishment] at this time.” Id. 500 P.2d at 169.
I rely on In re Romero, 73 S.D. 564, 46 N.W.2d 108 (1951), as cited in In Re D.L.F., 85 S.D. 44, 57, 176 N.W.2d 486, 490 (1970), wherein it is said:
“we are not troubled by the fact that this mother signed a consent to the adoption of her child. In the circumstances at bar, we deem it enough that she changed her mind. We are unfamiliar with any principle of jurisprudence which would render such a naked consent binding on a parent. * * * Whether in other circumstances she should be held to be estopped to withdraw her consent, we need not determine. It is not contended here that the evidence is sufficient to raise such an estoppel.”
It is true that the mother’s consent was given subsequent to commencement of a dependency and neglect proceedings, as *609pointed out by the dissent, but I deem this of little consequence for there is a long step between an adjudication of dependency and neglect and the termination of parental rights. While considerably more time elapsed in this case than did in Romero, supra, and D.L.F., supra, this is because the plan for placing the child for adoption with the sister and brother-in-law had gone ahead and it appears the mother moved expeditiously when the plan fell through. Where the child was not again placed for adoption, there would appear to be no grounds for estoppel.
I would rely on SDCL 15-6-60(b) and Purinton v. Purinton, 41 S.D. 125, 169 N.W. 236 (1918), both cited by the majority, for authority for the trial court to vacate the order in spite of the provisions of SDCL 25-5A-19.